     Case: 1:16-cv-04917 Document #: 72-2 Filed: 11/16/18 Page 1 of 3 PageID #:360




041912/19344/MHW/JJL

                            UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

MICHAEL COLEMAN,

                        Plaintiff,

v.                                                   Case Number 16-cv-4917

Defendant, GHALIAH OBAISI, Independent               Judge Edmond E. Chang
Executor of the Estate of Saleh Obaisi, M.D.
Deceased,

                       Defendant.

     DEFENDANTS’ FED. R. CIV. P. 26(A)(2)(B) EXPERT WITNESS DISCLOSURES

        NOW COMES Defendant, GHALIAH OBAISI, Independent Executor of the Estate of

Saleh Obaisi, M.D. Deceased, by and through her attorneys, Matthew H. Weller and Joseph J.

Lombardo of CASSIDAY SCHADE LLP, and pursuant to Fed. R. Civ. P. 26(a)(2)(B), Defendant

identifies the following:

Chadwick C. Prodromos, M.D.

        (i)     Attached hereto is a written report prepared and signed by Dr. Prodromos. The
                report contains a complete statement of all opinions Dr. Prodromos will express, as
                well as the bases and reasons for these opinions. Dr. Prodromos is expected to rely
                upon his review of the records provided to him, as well as his experience,
                knowledge, training and education, as a basis for his opinions in this matter. Dr.
                Prodromos is expected to testify consistent with the opinions contained within his
                report and those opinions that will be further rendered to explain any portion of
                the written report, as well as any opinions or basis and reasons for those opinions
                elicited during his deposition in this matter, if taken.

        (ii)    In forming his opinions, Dr. Prodromos reviewed records the materials identified in
                his report, a copy of which is in already in possession of all counsel of record.

        (iii)   Dr. Prodromos may use any of the materials he reviewed, any of the documents
                listed in his report, as well as photographs, charts, graphs, and demonstrative
                exhibits to summarize or support his opinions at the trial of this matter. The
                specific items are identified in the report, and will be identified and produced
                pursuant to the Court’s scheduling order and prior to the pre-trial of this matter.
   Case: 1:16-cv-04917 Document #: 72-2 Filed: 11/16/18 Page 2 of 3 PageID #:361




       (iv)   A copy of Dr. Prodromos’ current curriculum vitae is attached as “Exhibit 1” of his
              report. Any articles that Dr. Prodromos has authored that have been published in the
              previous 10 years are identified in Dr. Prodromos’ curriculum vitae.

       (v)    Dr. Prodromos has not maintained a list of cases in which he has been deposed or
              testified at trial within the past four years, as he as testified as a retained expert onlya
              few times throughout his career, and believes he testified only one time within the
              past four years in a Cook County, Illinois worker’s compensation matter, Cuadrano,
              Luis v. F.H. Paschen, et al., 11 wc 045776; and Burton v. Ghosh, et al.; 12-cv-08443
              (N.D. Ill.).

       (vi)   Dr. Prodromos charges $500 per hour to review records and $1,000 per hour of
              deposition testimony and/or trial testimony.

Defendant reserves the right to supplement this disclosure as discovery continues and additional
information becomes known or available.


                                               Respectfully submitted,

                                               CASSIDAY SCHADE LLP


                                               By: /s/ Joseph J. Lombardo
                                                   One of the Attorneys for Defendant,
                                                   GHALIAH OBAISI, Independent Executor of
                                                   the Estate of Saleh Obaisi, M.D. Deceased




                                                   2
    Case: 1:16-cv-04917 Document #: 72-2 Filed: 11/16/18 Page 3 of 3 PageID #:362




                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 19, 2018, I electronically served the attached via email to

all counsel of record.

                                                             /s/ Joseph J. Lombardo




Matthew H. Weller/ ARDC No. 6278685
Joseph J. Lombardo/ ARDC No. 6306466
CASSIDAY SCHADE LLP
222 West Adams Street, Suite 2900
Chicago, IL 60606
(312) 641-3100
mweller@cassiday.com
jlombardo@cassiday.com
8970410 JLOMBARD;JLOMBARD




                                                 3
